ATTACHMENT TO NOTICE OF ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 	Claim 2 has been canceled and new claims 39-41 have been added. Claims 1, 3-4, 6, 8-12, 14-21, 36, and 39-41 are now pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 102


The rejection of claims 1, 4, 21, and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (2008) Progress in Brain Research, Vol. 173, 339-352, is withdrawn in view of applicant’s amendments to the claims which now recite the combined administration of NAM and pyruvate. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-4, 6, 8-12, 14-21, and 36 under 35 U.S.C. 103 as being unpatentable over Osborne (2008) Progress in Brain Research, Vol. 173, 339-352, in view of U.S. Patent Application Publication 2006/0002914 (2006), hereafter referred to as Milbrandt et al., Hegde et al. (2010) Mol. Cell. Biol., Vol. 343(1-2), 101-105, and Fechtner et al. (2004) Curr. Opin. Ophthalmol., Vol. 15, 132-135, is withdrawn in view of the cancellation of claim 2, applicant’s amendments to the claims and arguments, and the two previously submitted Declarations (the Simon W. M. John Declaration and the Jeffrey M. Liebmann Declaration, both submitted on 6/29/20 and entered in the record on 7/22/20). See the Reasons for Allowance section below for additional details.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MaryDilys S. Anderson on 3/10/22.

The application has been amended as follows: 

Claim 17 has been canceled. 

Following entry of this examiner’s amendment, claims 1, 3-4, 6, 8-12, 14-16, 18-21, 36, and 39-41 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Osborne (2008) Progress in Brain Research, Vol. 173, 339-352, U.S. Patent Application Publication 2006/0002914 (2006), hereafter referred to as Milbrandt et al., and Hegde et al. (2010) Mol. Cell. Biol., Vol. 343(1-2), 101-105, all of which were previously applied as prior art under 35 U.S.C. 103. While Osborne et al. teaches that NAM can be administered orally for treating glaucoma, Osborne et al. does not teach the combination of NAM and pyruvate for treating glaucoma. Osborne et al. further does not exemplify any treatment effect following oral administration of NAM and more specifically does not exemplify any effects of NAM on axonal degeneration in retinal ganglion cells in a subject with glaucoma. Millbrandt et al., on the other hand, while teaching to use an agent, including NAM, that increases sirtuin activity for the treatment of optic neuropathy, provides both in vitro and in vivo evidence that NAM in fact has no effect on axonal degeneration. As such, Millbrandt et al. teaches away from using NAM, either alone or in combination, to reduce axonal degeneration in retinal ganglion cells in subjects with glaucoma.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633